After repeating the words of the statute he proceeded to state that the certificate is intended exclusively for the benefit of the defendant to enable him to ascertain whether a person whom he is about to remove has advertised according to law. If he can assure himself of that fact and chooses to run the risk of proving it by other evidence he may do so, and it is of no importance at what time the certificate issues or whether it ever issues. If he can satisfy the jury at the trial that the party did advertise according to law, the substantial provisions of the act will be complied with. It seems also to be the clear intent of the act that the justice's house shall be deemed a public place within the object of the law, and any other public place on the premises of the justice which he may direct must equally be considered so, because the debtor could exercise no control over the justice who was to a certain degree in the performance of a judicial act. The charge of the court appears to have been perfectly correct.
Nothing was said upon the last point taken in the argument, but by the whole Court the judgment was
Affirmed.
(231)